                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                                      No. 1:17-cv-1037

    FARM LABOR ORGANIZING
    COMMITTEE, et al.,
                                                       Memorandum of Law
                        Plaintiffs,                  in Support of Defendant’s
                                                        Motion in Limine #2:
                   v.

    JOSHUA STEIN,                                 Exclude Irrelevant and Unfairly
                                                       Prejudicial Evidence
                        Defendant.


        Defendant Joshua Stein, in his official capacity as Attorney General of North Caro-

lina, by and through undersigned counsel, submits this brief in support of his Motion in

Limine to exclude or limit specific evidence that is irrelevant and unfairly prejudicial. 1


                                       ARGUMENT

     The Racial and Ethnic Makeup of the North Carolina General Assembly Is Not
     Relevant to the Claims in This Case, and Considering It Would Be Improper
     and Unfairly Prejudicial to Defendant.

        On pages 12 and 16 of their memorandum in support of their motion for summary

judgment (DE 109), Plaintiffs made claims about the racial and ethnic composition of the

North Carolina General Assembly. It appears these assertions may be seeking to suggest

or imply that the General Assembly is entitled to less deference if its membership is not



1
        Defendant is filing this motion without knowing for sure whether Plaintiffs will ul-
timately plan to introduce at trial the evidence discussed herein. To the extent Plaintiffs’
pre-trial disclosures, when received, may give Defendant cause to expand upon this mo-
tion, Defendant reserves the right to do so via an objection to those disclosures.




       Case 1:17-cv-01037-LCB-LPA Document 136 Filed 03/26/21 Page 1 of 4
composed of a specified demographic proportion, or that the demographics of the legisla-

ture are somehow relevant to its motives. (See also DE 112 at 18 (Pls’ Resp. to Def’s MSJ)

(“These legislative activities — conducted in a General Assembly that has had at most two

Latinx members — have occurred over a period during which the state’s Latinx and immi-

grant populations have grown substantially.”). The Court should prohibit the evidence

from being offered at trial for that, or a similar, purpose.

       As noted in Defendant’s other motion in limine, the Fourth Circuit has recently ex-

plained that a court “must afford the state legislature a presumption of good faith. For a

finding of past discrimination neither shifts the allocation of the burden of proof nor re-

moves the presumption of legislative good faith.” NAACP v. Raymond, 981 F.3d 295, 303

(4th Cir. 2020) (citations and internal quotations omitted); accord Abbott v. Perez, 138 S.

Ct. 2305, 2324-25 (2018). Any use of legislators’ racial or ethnic heritage to remove the

presumption of legislative good faith, or even as evidence against that presumption, would

violate the Abbott/Raymond principle in a greater way than even those cases contemplated.

Such evidence is irrelevant under Fed. R. Evid. 401 (and to be excluded under Fed. R. Evid.

402) for the purpose of evaluating Plaintiffs’ claims here, including those relating to the

legislature’s motives in enacting Section 20.5.

       Moreover, even if the evidence is assumed to have some sliver of relevance, that

relevance would be substantially outweighed by the risk of unfair prejudice stemming from

making assumptions about peoples’ motives or intent based on their race or ethnicity. Fed.




                                               2

      Case 1:17-cv-01037-LCB-LPA Document 136 Filed 03/26/21 Page 2 of 4
R. Evid. 403. Such assumptions are inconsistent with the Equal Protection Clause and

unnecessary to the Court’s work here. 2


                                    CONCLUSION

       For the foregoing reasons, Defendant respectfully submits that his Motion in Limine

should be granted and the evidence discussed herein excluded.

       Respectfully submitted, this 26th day of March, 2021.

                                                 JOSHUA H. STEIN
                                                 Attorney General

                                                 /s/ Matthew Tulchin
                                                 Matthew Tulchin
                                                 Special Deputy Attorney General
                                                 N.C. State Bar No. 43921
                                                 mtulchin@ncdoj.gov

                                                 /s/ Phillip A. Rubin
                                                 Phillip A. Rubin
                                                 Special Deputy Attorney General
                                                 N.C. State Bar No. 51963
                                                 prubin@ncdoj.gov

                                                 N.C. Department of Justice
                                                 P.O. Box 629
                                                 Raleigh, NC 27602-0629
                                                 Tel: 919.716.6900
                                                 Fax: 919.716.6763

                                                 Counsel for Defendant



2
        Nor can Defendant agree that the racial or ethnic heritage of North Carolina’s leg-
islators can be so easily assumed anyway. Seeking to prove that composition reliably at
trial would therefore also violate Rule 403’s prohibition on evidence with its probative
value substantially outweighed by “undue delay.” It would risk a sideshow unnecessary to
resolve the matters at hand.

                                            3

     Case 1:17-cv-01037-LCB-LPA Document 136 Filed 03/26/21 Page 3 of 4
                        CERTIFICATE OF COMPLIANCE

       Pursuant to Local Rule 7.3(d)(1), the undersigned counsel hereby certifies that the

foregoing Memorandum, including body, headings, and footnotes, complies with the re-

quired word limitations for memoranda in support of motions.


       This the 26th day of March, 2021.



                                                /s/ Matthew Tulchin
                                                Matthew Tulchin
                                                Special Deputy Attorney General




                                            4

     Case 1:17-cv-01037-LCB-LPA Document 136 Filed 03/26/21 Page 4 of 4
